Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose , teach or fairly suggest at least the following common elements of independent claims 1, 14 and 20:
wherein the obtaining of the dense C-channel data comprises:
obtaining a residual C-channel data by using the sparse C-channel data and the raw RCCB image;
obtaining a difference between the sparse C-channel data of the raw RCCB image and interpolated R-channel data obtained by interpolating a sparse R-channel data of the raw RCCB image and a difference between the sparse C-channel data of the raw RCCB image and interpolated B-channel data obtained by interpolating a sparse B-channel data of the raw RCCB image;
obtaining the dense C-channel data based on the raw RCCB image and the differences

For example, Shi et al. (US 2017/0048500) discloses de-mosaicing raw images acquired with an RGSW filter.  [  See, for example, Figs. 6, 7, 12 and paragraphs 53 (“…The de-mosaicing operation at block 69 may provide…full R, G, B, and W channels 58-61”), 69 (“…the CFA layer 122 also may include a plurality of red and blue color filters, separated by locations having “clear” filters or no filters…with reference to FIG. 7, the individual R and B channels may be obtained…after chromatic denoising and demosaicing on the RWB array 128. The full green (G) channel may be reconstructed from the half-sampled green array 126 by interpolation or demosaicing”).]  However, it does not discloses nor suggests obtaining a dense C-channel for de-masaicing as required by the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 12, 2022